In an action to recover damages, inter alia, for conversion, the defendant Marie Neu appeals from so much of an order of the Supreme Court, Westchester County (Marbach, J.), entered September 29, 1987, as denied that part of her motion which was to dismiss the complaint as against her for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the complaint sufficiently states a cause of action to recover damages for conversion. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.